Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 28 June 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					My Best friend
					Philadelphia 28 June 1822
				
				Mr. Hopkinson came yesterday to see me and in the evening accompanied me to the Academy of Arts which is prettily arranged as you already know but it is said to be better this year than common—There are two Salvator Rosa’s belonging to Count Survilier that are very fine an excellent likeness of Poleteca one of Mr Calhoun and a striking likeness of Mrs. Bloomfield which is really a beautiful picture before which it is said the old Gentleman stands in ecstasies asking every one who looks at it “if his Wife is not a very beautiful? Alston’s raising of the Dead is a striking piece the figure of the dead man almost too fine the convulsive spasm of the muscles being executed in a masterly manner—The Witch of Endor I do not admire. I took it for Armida the figure and Costume is altogether to theatrical and by no means conveys to me the idea of that awful personage—Several Landscapes and some of the Indian Portraits executed by a boy are wonderful as germs of strong native genius—A fine Engraving of Leslie’s Sir Roger de Coverly which is a remarkably animated piece in which the character and Costume is admirably preserved—Mr. Hopkinson is very desirous that you should come on and sit to Mr. Sully and was so polite as to beg me to do the same which I declined—he attacked me about the bust and made such a strong claim I believe I ought to give it to him—Mr Walsh and Mr Vaughan likewise called upon me the former is very desirous of seeing you here he says he has much to say to you and wishes you could come and stay a week or twoHe told me that he had published Russells Letter with a view to bring out your remarks which he was determined to have before the Publick. But he candidly acknowledges he viewed his Letter in a very different light before he heard from you than he now does—On this business he say’s there is not a dissenting voice even those most averse to you in some respects are unanimous in their opinion of Mr Russell—who to use the fashionable phrase is completely demolished—He say’s that there is a plan going forward at this moment to Unite the three States of New York Pensylvania and Ohio which is a formidable confederation to secure the election of their Candidate—Newport I support will furnish opportunities of access and remove many difficulties—Mr. H. says you had better give up the point and come and live in Philadelphia. How do you like such advice—Is it not too late to  flinch? Genl Brown is here almost a Cripple he will probably not get on for some time—Rodney appointed to Buenos Ayres!! Poor Forbes!! God Bless you and prosper you through all your troubles is the prayer of your affectionate
				
					L. C. Adams
				
				
					All better—
				
			